PER CURIAM.
*617Application for writ of habeas corpus filed by Jess Kennedy, an inmate of the Montana State Prison, appearing pro se.
Petitioner contends that the sentence imposed upon him following his plea of guilty to the crime of burglary in the first degree is illegal in that he and another were jointly charged by information; that both defendants had prior criminal records, and that a longer sentence was imposed upon him than upon his co-defendant.
The application being without merit the petition is denied and the proceedings ordered dismissed.